Citation Nr: 0910431	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-32 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for gout.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to 
April 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In February 2009, as support for his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.


FINDING OF FACT

Type II diabetes mellitus and gout are not shown during 
service or to a compensable degree within one year after 
service, or even for many ensuing years - indeed decades, 
and is there no competent medical nexus evidence of record 
otherwise linking these conditions to the Veteran's military 
service.  


CONCLUSION OF LAW

Type II diabetes mellitus and gout were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1137 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2003 and 
January 2004, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

The Board sees the RO issued those VCAA notice letters prior 
to initially adjudicating the Veteran's claims in March 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).

A more recent March 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  And since providing that additional VCAA 
notice, the RO has readjudicated the Veteran's claims in the 
May 2008 and January 2009 supplemental statements of the case 
(SSOCs).  This is important to point out because the Federal 
Circuit Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post- decisional documents for concluding adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
private medical records that are obtainable.  Administrative 
correspondence between the RO and the Veteran's service 
department in 2003 shows that no Office of the Surgeon 
General (SGO) records or extracts are available.  In January 
and March 2004, the Veteran cited clinical treatment that he 
reportedly had received during the 1970s and 1980s for 
diabetes mellitus.  And during his recent February 2009 
hearing, he again alleged to have received evaluation and 
treatment for diabetes mellitus many years ago, 
which included, he said, being hospitalized soon after his 
discharge from service after hypoglycemia (low blood sugar) 
was noted in a blood test during his military separation 
examination and discussed with him.

There are no records confirming these allegations of relevant 
complaints, findings and treatment - including 
hospitalization, more contemporaneous to when the Veteran was 
in the military.  So the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), 
(2) and (3).  

An etiological opinion has not been obtained to determine 
whether the Veteran's type II diabetes mellitus and gout are 
attributable to his military service, or to determine when 
these conditions initially manifested.  But as will be 
explained, the Board finds that the evidence shows the 
Veteran did not have any relevant complaints (e.g., pertinent 
symptoms, etc.) or receive treatment for these claimed 
disorders during service or have them to a compensable degree 
within one year after his service ended or even for many 
ensuing years.  Nor is there any competent evidence 
indicating or suggesting a nexus (i.e., link) between his 
military service and these conditions, except for his 
unsubstantiated lay allegation.  VA is not obligated to 
schedule an examination for a medical nexus opinion in this 
circumstance, where the only supporting evidence is his 
unsubstantiated lay allegation.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  A remand for an examination and 
opinion is not necessary to decide his claim because he does 
not have evidence suggesting he had relevant symptoms while 
in service, despite his contentions to the contrary.  
See  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  See, 
too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  His 
claim of having hypoglycemia in service, and being apprised 
of this during his military separation examination in 
discussions with the evaluating physician, remain 
uncorroborated, as does his claim of being hospitalized 
related to this soon after service.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist him 
in the development of his claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Gout is generally considered to be a form of arthritis, and 
will be considered as such in this decision.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2008).  

Arthritis and Type II diabetes mellitus will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



The Veteran did not have service in the Republic of Vietnam 
or any other designated area where the service department has 
determined that herbicides such as Agent Orange were used or 
sprayed.  Indeed, he is not claiming to have had such 
service.  So the Board need not consider whether he is 
entitled to presumptive service connection for his type II 
diabetes under the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii).  See, too, Haas v. Peake, 525 F.3d 
1168, 1187-94 (Fed. Cir. 2008) (upholding VA's regulation and 
the Agency's interpretation of it regarding what constitutes 
service in Vietnam).

The Veteran's service treatment records are entirely 
unremarkable for any complaints, findings, or diagnoses 
referable to either Type II diabetes mellitus or gout.  His 
April 1964 service separation physical examination report 
lists laboratory urinalysis findings for sugar as negative.  
No pertinent abnormalities were reported, again, despite his 
unsubstantiated contentions to the contrary that he was told 
he had hypoglycemia and that the evaluating physician 
discussed this finding with him.  The absence of any 
documented relevant symptoms, treatment or diagnoses in 
service is probative evidence against the claims.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

There also are no objective indications of type II diabetes 
mellitus or gout for many years, indeed decades, after the 
Veteran's military service ended, which also is probative 
evidence against his claims.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

In a November 1996 private medical consultation request for 
an unrelated disorder, both gout and diabetes mellitus were 
reported.  A December 1996 private clinical record and May 
2001 VA clinical records respectively reported 20- and 40-
year histories of diabetes mellitus, so, if true, dating back 
to the Veteran's military service (using the 40-, but not 20-
year history as a guide).  VA clinical records through 
November 2008 show his ongoing treatment for Type II diabetes 
mellitus.  

In a March 2007 statement an acquaintance of the Veteran 
reported that, shortly after his period of service, the 
Veteran was admitted to a hospital.  The reason for the 
hospital stay was not indicated (though, as mentioned, 
the Veteran alleged during his hearing that it was for his 
diabetes).  In any event, the acquaintance and the Veteran 
have acknowledged the hospital is no longer in business, so 
there are no means of obtaining the records of that 
hospitalization, even assuming for the sake of argument it 
occurred.  38 C.F.R. § 3.159(c)(1).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
evidence confirming the Veteran has the condition he is 
alleging.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed).  This is not at issue in this case as the 
Veteran's VA and private records, as mentioned, reveal 
diagnoses of Type II diabetes mellitus.  As for gout, the 
medical record is very limited for treatment of gout - save 
one entry in a medical referral in 1996.  And although 
tenuous, the Board nonetheless concedes there is sufficient 
evidence of current Type II Diabetes mellitus and gout.  

The determinative issue, therefore, is whether the Veteran's 
Type II diabetes mellitus and gout are somehow attributable 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."). See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect that his claims fail.



On the current record, there is no competent medical nexus 
evidence linking the Veteran's Type II diabetes mellitus 
and/or gout to his military service.  That is to say, there 
is no medical evidence supporting his assertion that these 
conditions are related to his military service.  And the 20- 
and 40-year history mentioned notwithstanding, there is no 
objective indication of Type II Diabetes mellitus or gout 
within one year after the Veteran's military service ended.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Further concerning this, the Board is aware of the March 2007 
statement from an acquaintance of the Veteran concerning the 
Veteran's hospitalization shortly after service.  But in the 
absence of any other specific information, including the 
reason for that hospitalization (although the Veteran has 
explained what it was for), and since, admittedly, the named 
hospital is no longer in business, that statement has limited 
probative value.  The Board has also considered the Veteran's 
lay statements as well as his testimony during his February 
2009 Travel Board hearing.  But to reiterate, a layman such 
as him is generally incapable of opining on matters requiring 
medical knowledge and expertise, such as the etiology of a 
claimed disorder in terms of whether it is attributable to 
military service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has 
reported and testified that he has had Type II diabetes 
mellitus and gout symptoms since service.  And, admittedly, 
one of his treatment records mentions a lengthy history of 
his diabetes, possibly dating back to his military service.  
But the evidence, as a whole, does not support a finding of 
service incurrence and continuity of symptomatology since 
sufficient to establish service connection for Type II 
diabetes mellitus and gout, as he is not qualified to state 
that the symptoms he experienced years ago were associated 
with those specific disorders, and the medical record does 
not support his lay testimony in this regard.  See again 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for Type 
II diabetes mellitus and gout, so there is no reasonable 
doubt to resolve in the Veteran's favor, and these claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for gout is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


